DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Response to Amendment
The amendment filed 08/12/2021 has been entered.  Claims 1, 3 and 8 have been amended; no additional claims have been canceled (claim 5 was canceled in a previous amendment); and no new claims have been added.  Claims 1-4 and 6-10 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-4 and 6-10 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 8.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kavars et al. (US PG Pub 2018/0295535 A1, hereinafter “Kavars”), in view of Greenebrg et al. (US PG Pub 2014/0122958 A1, hereinafter “Greenebrg”), and further in view of Fujiwara (US PG Pub 2010/0103878 A1, hereinafter “Fujiwara”).
	Regarding claim 1, Kavars teaches  a sensor data processing system (FIG. 1) comprising: a plurality of sensor terminals (FIG. 1 sensors 100, 200), each including a sensor that outputs measurement data (¶¶ [0027] data related to working and environmental loads of a structure to which the sensors are mounted);  a single access point that is in communication with each of the plurality of sensor terminals (FIG. 1 gateway 400); a synchronization signal generation apparatus that is in communication with the single access point (FIG. 1 communication module 300 in communication with gateway 400) and that simultaneously transmits a synchronization signal to the plurality of sensor terminals through the single access point (¶¶ [0011], [0030] disclose that the communication module provides GNSS time data to the gateway and the gateway provides the GNSS time data to each ; and a data processing apparatus that is in wireless communication with the single access point (FIG. 1 offsite system 40 in wireless communication via communication link 41 to gateway 400 via communication module 300; ¶ [0027]), receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data (¶ [0027]), wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to the data processing apparatus through the single access point (¶¶ [0011], [0041] disclose that the plurality of sensors use the GNSS time data from the gateway to synchronize their measurements; ¶ [0027] discloses that the plurality of sensors 100, 200 transmit their measurement data wirelessly via communication link 41 to the offsite system 40 via the gateway 400).  
	Kavars does not teach a completely wireless system.  For example, Kavars does not teach that the access point/gateway is in wireless communication with the sensor terminals, does not teach that the synchronization signal generation apparatus is in wireless communication with the access point, and does not teach that the synchronization signal is transmitted in a wireless manner to the plurality of sensor terminals.  Kavars also not teach that the measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.
In analogous art, Greenbrg teaches a completely wireless system.  In particular, Greenbrg teaches: that the access point is in wireless communication with the sensor terminals (FIG. 1 illustrating that wireless synchronized movement monitors/sensors 100 are in wireless communication with access points); that the synchronization signal generation apparatus is in wireless communication with an access point (FIG. 3 illustrating wireless connection between synchronization signal apparatus 302 and an access point 304); and that the synchronization signal is transmitted in a wireless manner to the plurality of sensor terminals (¶ [0064]).  

	The combination of Kavars and Greenbrg does not teach that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.  
In analogous art, FIG. 10a and ¶¶ [0142] – [0143] of Fujiwara teach that data from each sensing terminal is to be transmitted via TDMA whereby a particular time (i.e. allocated in a mutually exclusive manner) is provided wherein the sensing terminal is allowed to transmit its data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars and Greenebrg such that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner as taught by Fujiwara.  One would have been motivated to do so in order to ensure that data communicated by the sensors does not interfere with each other, thereby increasing reliability of data reception by the receiving device, which also increases system throughput.  (Fujiwara ¶ [0149])

Regarding claim 7, the combination of Kavars, Greenebrg and Fujiwara, specifically Kavars, teaches wherein the sensor is an inertial sensor (FIG. 2A; ¶ [0018] sensor module with accelerometer).

	Regarding claim 8, Kavars teaches  a sensor data processing system (FIG. 1) comprising: a plurality of sensor terminals (FIG. 1 sensors 100, 200), each including a sensor that outputs measurement data (¶¶ [0027] data related to working and environmental loads of a structure to which the sensors are mounted);  a single access point that is in communication with each of the plurality of sensor terminals (FIG. 1 gateway 400); and a synchronization signal generation apparatus that is in communication with the single access point (FIG. 1 communication module 300 in communication with gateway 400) and that simultaneously transmits a synchronization signal to the plurality of sensor terminals through the single access point (¶¶ [0011], [0030] disclose that the communication module provides GNSS time data to the gateway and the gateway provides the GNSS time data to each of the sensor modules to synchronize the measurements), wherein, after synchronization that is based on the synchronization signal is established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to a data processing apparatus through the single access point (¶¶ [0011], [0041] disclose that the plurality of sensors use the GNSS time data from the gateway to synchronize their measurements; ¶ [0027] discloses that the plurality of sensors 100, 200 transmit their measurement data wirelessly via communication link 41 to the offsite system 40 (reads on data processing apparatus) via the gateway 400), and the data processing apparatus is in wireless communication with the single access point (FIG. 1 offsite system 40 in wireless communication via communication link 41 to gateway 400 via communication module 300; ¶ [0027]), receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data (¶ [0027]). 
	Kavars does not teach a completely wireless system.  For example, Kavars does not teach that the access point/gateway is in wireless communication with the sensor terminals, does not teach that the synchronization signal generation apparatus is in wireless communication with the access point, and does not teach that the synchronization signal is  in a wireless manner to the plurality of sensor terminals.  Kavars also not teach that the measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.
In analogous art, Greenbrg teaches a completely wireless system.  In particular, Greenbrg teaches: that the access point is in wireless communication with the sensor terminals (FIG. 1 illustrating that wireless synchronized movement monitors/sensors 100 are in wireless communication with access points); that the synchronization signal generation apparatus is in wireless communication with an access point (FIG. 3 illustrating wireless connection between synchronization signal apparatus 302 and an access point 304); and that the synchronization signal is transmitted in a wireless manner to the plurality of sensor terminals (¶ [0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavars to implement wireless communication between the synchronization signal apparatus, gateway/access point and sensors as taught by Greenbrg.  One would have been motivated to do so in order to avoid wires running between nodes, thereby simplifying and reducing costs associated with installation and reconfiguration. (Greengbrg ¶ [0015]) 
The combination of Kavars and Greenbrg does not teach that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner.  
In analogous art, FIG. 10a and ¶¶ [0142] – [0143] of Fujiwara teach that data from each sensing terminal is to be transmitted via TDMA whereby a particular time (i.e. allocated in a mutually exclusive manner) is provided wherein the sensing terminal is allowed to transmit its data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars and Greenebrg such that measurement data is transmitted during a communication duration that is allocated in a mutually exclusive manner as taught by Fujiwara.  One would have been motivated to do so in order to ensure that data communicated by the sensors does not interfere with each other, thereby increasing reliability of data reception by the receiving device, which also increases system throughput.  (Fujiwara ¶ [0149])

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kavars, in view of Greenebrg, in view of Fujiwara, and further in view of Barrett (US PG Pub 2016/0150491 A1, hereinafter “Barrett).
	Regarding claim 2, the combination of Kavars, Greenebrg and Fujiwara does not explicitly teach wherein each of the plurality of sensor terminals transmits the measurement data to which an acquisition time is added, to the data processing apparatus during the communication duration.
	In analogous art, Barrett teaches wherein each of the plurality of sensor terminals transmits the measurement data to which an acquisition time is added, to the data processing apparatus during the communication duration  (¶ [0058] . . . The processor 404 {i.e. of each of the data capturing devices 400 of FIG. 4} may utilize a time code block 424 to tag the captured sensor data with one or more time codes . . . indicating the time at which the data was captured; FIG. 6 steps 606 and 608 disclose that the sensor transmit the measurement data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars, Greenebrg and Fujiwara such that each of the sensor terminals add an acquisition time to their measurement data as taught by Barrett.  One would have been motivated to do so in order to ensure that data 

	Regarding claim 6, Kavars teaches wherein each of the plurality of sensor terminals (1) includes a data acquisition section (FIG. 2A FPGA 151; ¶ [0040]) that acquires the measurement data from the respective sensor (FIG. 2 sensor modules 160, 170, 180; ¶ [0040]).
	Kavars does not explicitly teach that each of the plurality of sensor terminals (2) corrects a timing at which the data acquisition section acquires the measurement data, based on a timing at which the synchronization signal is received. 
	In analogous art, Barrett teaches that each of the plurality of sensor terminals corrects a timing at which the data acquisition section acquires the measurement data, based on a timing at which the synchronization signal is received (¶ [0057] discloses that the time sync block 416 synchronizes the local time of the data capturing device to a reference time at predetermined times and/or intervals.  Thus, by using the reference time to synchronize its local time at different time intervals, the sensor terminal corrects a timing, as reflected by the time code 424 discussed in ¶ [0058], at which the data acquisition section acquires the measurement data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars, Greenebrg and Fujiwara to implement the teaching of Barrett.  One would have been motivated to do so in order to implement collaborative data capturing operations utilizing a plurality of data capturing devices synchronized to the same time reference so that their inputs and outputs can be coordinated and controlled in a deterministic manner, thereby enabling monitoring/analyzing positional changes of an object under study.  (Barrett ¶ [0005])
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kavars, in view of Greenebrg, in view of Fujiwara, in view of Barrett, and further in view of Xing et al. (US PG Pub 2014/0226648 A1, hereinafter “Xing”).
Regarding claim 3, Kavars does not teach wherein the synchronization signal includes first time information in compliance with a first time standard, wherein the synchronization signal generation apparatus transmits the synchronization signal to the data processing apparatus through the single access point, and wherein the data processing apparatus acquires second time information in compliance with a second time standard from a time server through a communication network, and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard.
In analogous art, Barrett teaches wherein the synchronization signal includes first time information in compliance with a first time standard (¶ [0057] time references received from other sources such as satellites, data networks (e.g., NTP), and broadcasted time signals (e.g., clock signals broadcasted by the National Institute of Standards and Technology) {satellite, NTP and/or NIST reads on first time standard}), wherein the synchronization signal generation apparatus transmits the synchronization signal to the data processing apparatus through the single access point (FIG. 5 time sync 516; ¶¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars, Greenebrg, Fujiwara and Barrett to implement the further teaching of Barrett.  One would have been motivated to do so in order to implement collaborative data capturing operations utilizing a plurality of data capturing devices synchronized to the same time reference so that their inputs and outputs can be coordinated and controlled in a deterministic manner, thereby enabling monitoring/analyzing positional changes of an object under study.  (Barrett ¶ [0005])
wherein the data processing apparatus acquires second time information in compliance with a second time standard from a time server through a communication network, and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard.
In analogous art, Xing teaches wherein the data processing apparatus (¶ [0051] data aggregator) acquires second time information in compliance with a second time standard from a time server through a communication network (¶ [0051] discloses that the data aggregator acquires time information in compliance with a world time standard (reads on second time standard) from a synchronization service cloud offering (reads on time server through a communication network), and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard (¶¶ [0051], [0052] discloses that the synchronization service looks up the accurate time and responds to the requesting device/data aggregator with a time value according to a world time standard.  The data aggregator then correlates the received accurate time with the network tags of the data provided by the sensors (i.e. first time information) such that the content and data of the sensors have the accurate time (interpreted as the time at which the measurement data is acquired (i.e. original time stamps) is converted into a time in compliance with the world time standard (i.e. second time standard)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars, Greenebrg, Fujiwara and Barrett to convert a time at which the measurement data is acquired, into a time in compliance with the second time standard as taught by Xing.  One would have been motivated to do so in order to enable a group of closely located sensor devices to work collaboratively by  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kavars, in view of Greenebrg, in view of Fujiwara, and further in view of Wu et al.  (US PG Pub 2018/0184390 A1, hereinafter “Wu”).
Regarding claim 4, the combination of Kavars, Greenebrg and Fujiwara does not teach wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established.
In analogous art, Wu teaches wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity (¶ [0020] PSS and SSS synchronization signals are broadcasted twice within every 10 ms radio frame (i.e. multiple times with a fixed periodicity)) to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established (¶ [0020] synchronization signals are broadcasted twice within every 10 ms radio frame and the UE uses the synchronization signals to achieve synchronization {interpreted as because UEs use the synchronization signals broadcasted multiple times within a 10 ms timeframe to establish synchronization, the reception interval of the synchronization signals fall successfully within the 10ms timeframe/specified range}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kavars, Greenebrg and Fujiwara for the synchronization signal generation apparatus to transmit the synchronization 

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Number 8,023,443 B2 (Zakrzewski) – a wireless sensor system;
US PG Pub 2019/0230075 A1 (Neild et al.) – discloses collection of sensor data from sensor devices;
US PG Pub 2019/0132071 A1 (Matsunaga et al.) – discloses a sensor synchronization method, terminal and network system; 
US PG Pub 2011/0216658 A1 (Etkin et al.) – discloses synchronization in a wireless node; and
US PG Pub 2019/0037336 A1 (Yang et al.) – discloses systems and methods for synchronizing wireless sensor devices connected to a control panel device via multiple access points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413